Exhibit 10.10

 

AMENDED AND RESTATED

GENERAL ADMINISTRATIVE SERVICES AGREEMENT

 

This AMENDED AND RESTATED GENERAL ADMINISTRATIVE SERVICES AGREEMENT (this
“Agreement”), is made and entered into as of December 21, 2005, (the “Amendment
Date”) by and between SPANSION INC., a Delaware corporation (“Spansion”), on
behalf of itself and its Affiliates, and FUJITSU LIMITED, a corporation
organized under the laws of Japan (“Fujitsu”), on behalf of itself and its
Affiliates. Spansion and Fujitsu are hereinafter collectively referred to as the
“Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, in connection with the creation of Spansion LLC, Spansion Inc.’s
predecessor, the Parties executed a General Administrative Services Agreement
dated as of June 30, 2003 (the “Effective Date”); and

 

WHEREAS, the Parties hereby desire to amend and restate that General
Administrative Services Agreement.

 

NOW, THEREFORE, in consideration of the mutual representations, covenants and
other terms and conditions contained herein, the Parties hereby amend and
restate that General Administrative Services Agreement and agree as follows:

 

1. DEFINITIONS

 

1.1 Definitions. The defined terms used in this Agreement shall have the
meanings set forth in Exhibit 1 or as defined in the text below.

 

1.2 Interpretation.

 

(a) Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.”

 

(b) Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections, Schedules and Exhibits herein are to Sections, Schedules
and Exhibits of this Agreement. The titles, captions and headings of this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.

 

(c) References to Persons, Agreements and Statutes. Unless otherwise expressly
provided herein, (i) references to a person or Entity include its successors and
permitted assigns, (ii) references to agreements (including this Agreement) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto or supplements thereof
and (iii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such statute or regulation. In
addition, any references to “either Party” and/or the “other Party,” etc. shall
be deemed to refer to Fujitsu and Spansion, respectively, as the context
indicates.



--------------------------------------------------------------------------------

2. TERM

 

2.1 Term. The initial term of this Agreement shall commence on the Effective
Date and continue until 23:59 (Pacific Daylight Time) on June 30, 2007, or such
earlier date upon which this Agreement may be terminated in accordance with its
terms (the “Initial Term”).

 

2.2 Extension. The Parties may extend the Initial Term of this Agreement by
mutual written agreement; each such agreed upon extension period shall be
referred to as an “Extension Period.”

 

3. MANAGEMENT, COMMUNICATION, INFORMATION AND ESCALATION RIGHTS

 

3.1 In General. Spansion shall have day-to-day management control over its
receipt of the Services. Subject to the terms of this Agreement, this will
include decisions regarding (a) its general administrative services budget, (b)
the level of Services it requires, and (c) the performance of its service
providers, including its response to failures by Fujitsu to provide Services in
accordance with the Service Levels and any material breach by Fujitsu of its
obligations under this Agreement. To administer its receipt and use of these
Services, Spansion will retain a Spansion Services Manager as described below
and will consult with the Fujitsu Services Advisor and AMD Services Advisor in
Spansion’s reasonable judgment.

 

3.2 Spansion Services Manager. Spansion shall employ an individual reasonably
knowledgeable about the provision of general administrative services similar to
those provided by Fujitsu under this Agreement (the “Spansion Services
Manager”). The Spansion Services Manager shall (a) have overall responsibility
for managing and coordinating the performance of Spansion’s obligations under
this Agreement and for monitoring the performance of obligations by Fujitsu
under this Agreement, (b) subject to the supervision of Spansion management, be
authorized to act for and on behalf of Spansion with respect to all matters
relating to this Agreement, and (c) shall be the primary contact with the
Fujitsu Services Advisor and AMD Services Advisor. The Spansion Service Manager
will report to the Spansion chief financial officer or such other senior
executive of Spansion as may be designated by the Spansion chief financial
officer.

 

3.3 Fujitsu Services Advisor. Fujitsu shall appoint at Fujitsu’s expense an
individual (the “Fujitsu Services Advisor”) who will serve as the Fujitsu
representative under this Agreement. The Fujitsu Services Advisor shall (a) have
overall responsibility for managing and coordinating the performance of
Fujitsu’s obligations under this Agreement, (b) be authorized to act for and on
behalf of Fujitsu with respect to all matters relating to this Agreement, and
(c) shall be the primary contact with the Spansion Services Manager and AMD
Services Advisor.

 

3.4 AMD Services Advisor. AMD shall appoint at AMD’s expense an individual (the
“AMD Services Advisor”) who will serve as the AMD representative to Spansion
regarding Spansion’s receipt of the Services. The AMD Services Advisor will
serve in an advisory capacity to Spansion only and will not have independent
veto rights or other day-to-day decision-making

 

2



--------------------------------------------------------------------------------

authority over Spansion’s receipt, use and oversight of the Services. The AMD
Services Advisor will act in the best interests of Spansion, not AMD. Spansion
shall make available to the AMD Services Advisor office space and facilities
upon the AMD Services Advisor’s reasonable request as and when reasonably
required by the AMD Services Advisor to enable the AMD Services Advisor to
perform his or her responsibilities hereunder. In the performance of the AMD
Services Advisor’s functions, the AMD Services Advisor shall have the right as
reasonably necessary to consult with other AMD employees with appropriate
expertise in the respective Service areas and provide information regarding the
Services to such employees. For purposes of determining the scope of the AMD
Services Advisor’s rights and responsibilities hereunder, the term “Services”
will be deemed to include any services performed by Fujitsu pursuant to Special
Projects. In the event that AMD’s Aggregate Ownership Interest falls below ten
percent (10%) and AMD no longer provides services to Spansion that are similar
to the Services, either Spansion or AMD may, but shall not be required to, by
written notice to the other and Fujitsu, terminate the role of the AMD Services
Advisor, and, upon such termination, the AMD Services Advisor shall have no
further rights or obligations hereunder.

 

3.5 Information Exchange and Information Rights. Spansion shall keep Fujitsu
informed about those aspects of Spansion’s business that could reasonably be
expected to have an effect on the demand for, or provision of, the Services.
Fujitsu will provide to the AMD Services Advisor copies of all reports and other
written information relating to the Services that Fujitsu provides Spansion
herein at the same time Fujitsu provides such reports and information to
Spansion, including a copy of the quarterly service reports provided Spansion
under Section 4.7. At any time upon the AMD Services Advisor’s reasonable
request, the Spansion Services Manager shall provide the AMD Services Advisor
additional information regarding the performance of the Services and the
associated Fees to the extent such information is available. Fujitsu and
Spansion, through the Fujitsu Services Advisor and the Spansion Services
Manager, will give notice and otherwise keep the AMD Services Advisor informed
of all proposals and discussions between the Spansion Services Manager and the
Fujitsu Services Advisor relating to material aspects of this Agreement and the
provision of Services herein, including all Changes proposed under the Change
Control Procedures, any Special Projects, all audits conducted by Spansion and
all budget meetings related to the Services. Such notice shall be given by the
Parties promptly upon initiation of such discussions. In addition, Fujitsu and
Spansion will, upon the AMD Services Advisor’s request and subject to applicable
confidentiality restrictions, grant access to the AMD Services Advisor to any
meeting between the Fujitsu Services Advisor and the Spansion Services Manager,
whether telephonic or in person, regarding performance of the Services, the Fees
and any proposed Special Projects or Changes.

 

3.6 Services Advisor Escalation Rights. If at any time, the AMD Services Advisor
believes in good faith that (a) the Services being provided to Spansion under
this Agreement are not being provided in accordance with the applicable Service
Levels, (b) Fujitsu is in material breach under this Agreement, (c) an audit
pursuant to Section 8.11 should be conducted or (d) Spansion is not being
charged fairly for the Services it is receiving under this Agreement, then the
AMD Services Advisor will notify the Spansion Services Manager and the Spansion
chief financial officer in writing. If after a reasonable period of time, the
AMD Services Advisor does not believe that the concern raised has been
adequately addressed, the AMD Services Advisor shall be entitled to notify
Spansion’s Board of Directors (the “Board of Directors”) of the AMD Services
Advisor’s concerns. Any such notice shall be in writing and shall be provided to
all

 

3



--------------------------------------------------------------------------------

Board members simultaneously, with a copy also provided simultaneously to
Spansion’s chief financial officer and the Fujitsu Services Advisor. The Board
of Directors shall consider the AMD Service Advisor’s concerns in good faith and
may take any action it deems reasonable in the circumstances.

 

3.7 Contract Amendments.

 

(a) Spansion and Fujitsu may only amend this Agreement upon the approval of the
Board of Directors. The Board of Directors may delegate its decision-making
authority to Spansion management as it deems appropriate; provided, however,
that any Special Project or new Services purchase of greater than Five Hundred
Thousand Dollars ($500,000) payable in any Fujitsu fiscal year will require
specific approval from the Board of Directors.

 

(b) For so long as AMD maintains at least a ten percent (10%) Aggregate
Ownership Interest, Fujitsu and Spansion may not amend this Agreement without
the prior written consent of AMD (which consent shall not be unreasonably
conditioned, delayed or withheld), to the extent an amendment (i) reduces the
rights of the AMD Services Advisor set forth herein, (ii) reduces AMD’s right to
consent to amendments set forth in this Section, (iii) establishes a basis for
charging Spansion for the Services other than by calculating Fujitsu’s
reasonable, good faith estimates of actual costs plus five percent (5%), as set
forth in Section 8.6, or materially alters the cost allocation methodologies
described in Section 8.6, (iv) eliminates or reduces Fujitsu’s obligation to
provide Services at a level consistent with the level of similar services
Fujitsu provides to its other divisions or Affiliates or (v) materially reduces
Spansion’s rights under this Agreement (e.g., eliminates the requirement that
all Changes require Spansion’s consent). Notwithstanding the foregoing, changes
to Fees or Services resulting from Change Control Procedures, the Annual Budget
Process or the Fee reconciliation process described in Section 8.6 shall not be
deemed to constitute amendments to this Agreement.

 

3.8 Approvals. Spansion shall reasonably cooperate with Fujitsu by making
available, as requested by Fujitsu, management decisions, information, approvals
or disapprovals, and acceptances or rejections in a reasonably timely manner so
that Fujitsu may fulfill its obligations under this Agreement.

 

3.9 Change Control Procedures. The Parties shall use the following procedures
(the “Change Control Procedures”) to implement Changes.

 

(a) General.

 

(i) Changes. Changes shall be implemented only by mutual agreement of the
Parties through these Change Control Procedures, except as may be necessary on
an emergency, temporary basis to maintain the continuity of the Services. The
Parties acknowledge and agree that the implementation of a Change does not
necessarily require an increase in the Fees or other fees payable by Spansion or
a reduction in the scope of Services or in Service Levels provided hereunder,
and that any change in the Fees or other amounts payable by Spansion as a result
of a Change will be an adjustment in accordance with the provisions of Section
8. All decisions regarding Changes are subject to the approval by the Board of
Directors, which may delegate its decision-making authority to Spansion
management as it

 

4



--------------------------------------------------------------------------------

deems appropriate. The Parties acknowledge and agree that not all modifications
to the Services may constitute Changes; as part of the routine operation of
Spansion and Fujitsu, modifications that are not material or significant, as
determined by Fujitsu in its reasonable judgment, may be conducted without
recourse to the Change Control Procedures; provided that the Spansion Services
Manager is notified — on a regular basis consistent with Fujitsu’s internal
processes — of the modifications being implemented on Spansion’s behalf, with a
copy of such report provided to the AMD Services Advisor.

 

(ii) Schedule. Unless otherwise agreed by Spansion, with respect to all Changes,
Fujitsu shall (a) schedule Changes so as not to unreasonably interrupt
Spansion’s business operations, other than those Changes made on a emergency
basis to maintain the continuity of the Services, (b) prepare and deliver to
Spansion each quarter a rolling schedule for ongoing and planned agreed upon
Changes for the next quarter, and (c) monitor the status of Changes against the
applicable schedule.

 

(iii) Meetings. The Fujitsu Services Advisor and the Spansion Services Manager
shall meet on a mutually agreed schedule (no less frequently than each quarter)
for the purpose of reviewing Change requests submitted by either Party in
accordance with these Change Control Procedures. The Spansion Services Manager
will provide the AMD Services Advisor written or telephonic notice of these
meetings and the AMD Services Advisor may attend.

 

(b) Requests for Changes. Requests for Changes shall be submitted for review in
accordance with the Change Control Procedures, and shall include a reasonably
detailed description of the requested Change together with the basis for such
Change. All requests for Changes by Spansion shall be communicated to Fujitsu
through the Spansion Services Manager or his or her authorized designee.

 

(i) Changes Initiated by Spansion. Within ten (10) business days after Fujitsu
receives a request from Spansion for a Change, either Fujitsu or a joint project
team working on the Service to be impacted, as appropriate, shall prepare and
provide to Spansion an initial written proposal for the Change (a “Change
Proposal”), which proposal will include Fujitsu’s initial proposals regarding
(A) the Services and the applicable schedule for performing the Services,
including but not limited to Spansion’s related obligations, to effect the
Change, (B) the resources required to perform Services effecting the Change and
resulting from the Change, (C) the Fees for Services, and (D) any additional
areas that are reasonably likely to be impacted by the proposed Change. The
Change Proposal shall also contain a description of any other anticipated costs
that Spansion will incur as a result of the Change that it would otherwise not
have incurred. Within ten (10) business days after receiving such Change
Proposal, Spansion shall either approve the Change Proposal, notify Fujitsu that
Spansion desires to discuss the Change Proposal further, or withdraw the request
for such Change. Spansion’s failure to approve the Change Proposal or notify
Fujitsu that Spansion desires to discuss the Change Proposal further within this
ten (10) business day period shall be deemed a rejection of the Change Proposal,
and the Change shall not be implemented.

 

(ii) Changes Initiated by Fujitsu. Concurrent with the submission of a request
for a Change by Fujitsu, either Fujitsu or a joint project team working on the
impacted

 

5



--------------------------------------------------------------------------------

Service, as appropriate, shall provide to Spansion a Change Proposal containing
the information specified in subparagraph (i) above. Within ten (10) business
days after receiving such proposal, Spansion shall either approve the Change
Proposal, notify Fujitsu that Spansion desires to discuss the Change Proposal
further, or reject the requested Change. Spansion’s failure to approve the
Change Proposal or notify Fujitsu that Spansion desires to discuss the Change
Proposal further within this ten (10) business day period shall be deemed a
rejection of such request, and the Change shall not be implemented.

 

(c) Further Discussion of Changes. If within ten (10) business days after
receipt of a Change Proposal, Spansion notifies Fujitsu that Spansion desires to
discuss the proposed Change further, the Spansion Services Manager and Fujitsu
Services Advisor will promptly consider the Change Proposal in person or by
telephone and will attempt in good faith to develop a mutually acceptable Change
Proposal. The Spansion Services Manager will notify the AMD Services Advisor of
the proposed meeting and the AMD Services Advisor may attend any such meeting.

 

(d) Implementation of Changes. All Changes are subject to the written approval
of the Parties. Only following receipt of each Party’s written approval may
Fujitsu begin to implement the approved Change, and any Change so approved by
each Party that affects any Statement of Work shall be deemed to be an amendment
to such Statement of Work.

 

(e) Emergency Changes. If a Service Level failure, reasonable safety concern,
Governmental Authority or change in Law, requires an immediate Change to a
Service, then Fujitsu may implement such Change immediately upon notice to
Spansion, with a copy to the AMD Services Advisor. Any change in Fees or
equipment or technology purchases for which Fujitsu seeks reimbursement from
Spansion, or any long-term, material degradation in Service Levels resulting
from such Change, unless such degradation is unavoidably required in the
circumstances (in which event Fujitsu shall use all reasonable efforts to
mitigate the impact of such degradation), shall be subject to the Change Control
Procedures.

 

3.10 Special Projects. Spansion may from time to time during the Term request
that Fujitsu perform Special Projects. Upon receipt of such a request from
Spansion, Fujitsu shall provide Spansion with a written proposal for such
Special Project which shall include:

 

(a) a description of the services, functions and responsibilities Fujitsu
anticipates performing in connection with such Special Project;

 

(b) a description of the obligations of Spansion, if any, required for Fujitsu
to perform such Special Project;

 

(c) a schedule for commencing and completing such Special Project;

 

(d) Fujitsu’s prospective fees for such Special Project, either on a fixed fee
or time and materials basis; and

 

(e) when appropriate, a description of any new Software or equipment required in
connection with such Special Project.

 

6



--------------------------------------------------------------------------------

Fujitsu shall not begin performing any Special Project until the Parties have
agreed in writing upon the specifications, requirements, schedule and fees for
such Special Project pursuant to the Change Control Procedures. Spansion shall
have the right to contract with a third party to perform any Special Project,
provided that the Special Project does not affect the provision of Services and
would not result in the breach of an obligation that Fujitsu may have with a
third party. Spansion will notify Fujitsu of any proposal that Spansion wants to
make to a third party to perform a Special Project instead of having Fujitsu
perform that Special Project. If the Parties do not agree upon terms by which
Fujitsu will perform a Special Project, or if Fujitsu objects to Spansion
retaining a third party to perform the Special Project because Fujitsu
reasonably believes in good faith that such Special Project, or the third
party’s performance of that Special Project, will negatively affect the
Services, either by reducing performance or functionality, or increasing the
cost to Fujitsu, or by causing Fujitsu to breach an obligation to a third party,
each Party shall have the right to escalate the issue to the Board of Directors,
and the Parties shall in good faith negotiate a mutually-acceptable resolution
to the matter. If Spansion does retain a third party to perform a Special
Project hereunder, then Fujitsu and Spansion will agree in writing upon any
changes to the Services, Service Levels (if applicable), Fees that result from
Spansion retaining the third party and commissioning the Special Project.

 

4. SERVICES

 

4.1 Services; Parity. Pursuant to separate statements of work attached hereto
and made a part hereof (“Statements of Work”), Fujitsu, either itself or through
its Affiliates or subcontractors (subject to Section 4.5), shall perform the
services, functions, and responsibilities for Spansion identified in the
separate Statements of Work (the “Services”). The Statements of Work may be
updated by the Parties from time to time upon mutual agreement pursuant to the
Change Control Procedures or the annual review of the Spansion general
administrative services budget and the Services described in Section 8.7 (the
“Annual Budget Process”). Fujitsu will provide Spansion the Services under terms
(including those related to charges, cost allocation and service levels) that
are at least as favorable as those it provides any other Fujitsu business unit,
division or Fujitsu Affiliate receiving similar services from Fujitsu (or a
Fujitsu subcontractor), subject to any deviations agreed to by the Parties to
address Spansion’s specific requirements as communicated to Fujitsu and taking
into account that this Agreement provides for a cost plus allocation budgeting
structure that may not apply to other Fujitsu business units, divisions or
Affiliates. The Services (including any new Services added pursuant to mutual
agreement by the Parties) will evolve and be supplemented, modified, enhanced or
replaced, reduced or eliminated over time as agreed upon by the Parties pursuant
to the Change Control Procedures or as part of the Annual Budget Process. Fees
are subject to the quarterly budget reconciliation process described in Section
8.8.

 

4.2 Governmental Approvals. Fujitsu shall obtain and maintain all Governmental
Approvals required for Fujitsu to deliver the Services under this Agreement.
Spansion shall obtain and maintain all Governmental Approvals required for
Spansion to use the Services under this Agreement. Upon request by either Party,
the other Party shall provide to the requesting Party reasonable cooperation and
assistance in obtaining Governmental Approvals hereunder.

 

7



--------------------------------------------------------------------------------

4.3 Changes in Law. If either Party becomes aware of any changes in Law that
relate to Fujitsu’s delivery of the Services or Spansion’s use of the Services,
then such Party will notify the other Party of such changes in Law. With respect
to any changes related to Fujitsu’s delivery of Services, Fujitsu and Spansion
shall work together pursuant to the Change Control Procedures to identify the
impact of such changes on Fujitsu’s delivery of the Services, and any changes in
the fees charged to Spansion, as a result and shall work together to implement
any necessary modifications to the Services prior to the deadline imposed by the
Governmental Authority having jurisdiction for such requirement or change.
Fujitsu will use reasonable efforts to minimize the incremental cost to Spansion
of compliance with such Laws.

 

4.4 Compliance With Laws. Fujitsu shall comply with all Laws governing the
provision of the Services and the performance of its obligations, including
identifying and procuring permits, certificates, approvals and inspections
required under such Laws. If a charge of non-compliance by Fujitsu with any such
Laws occurs, Fujitsu shall promptly notify Spansion of such charge in writing
and Fujitsu shall promptly remedy such non-compliance in accordance with Law.

 

4.5 Subcontractors. Spansion acknowledges that Fujitsu may outsource to a third
party or third parties the performance of some or all of the Services that
Fujitsu is obligated to provide under this Agreement; provided however, that in
the event such outsourcing will lead to any Change in Service Levels or Fees,
such outsourcing shall be subject to the Change Control Procedures. Nothing in
this Agreement shall be construed as requiring Fujitsu to perform directly any
Services outside of Japan and to the extent that Services will be performed
outside Japan, Fujitsu may engage an Affiliate, subsidiary or subcontractor to
perform such Services (subject to the Change Control Procedures in accordance
with the foregoing). No subcontracting shall release Fujitsu from its
responsibility for its obligations under this Agreement. Fujitsu shall be
responsible for the work and activities of each of the Fujitsu Agents, including
compliance with the terms of this Agreement. Fujitsu shall be responsible for
all payments to its subcontractors unless the Parties agree that Spansion will
pay directly to a Fujitsu Affiliate providing Services to Spansion.

 

4.6 Spansion Agents. Fujitsu will coordinate and cooperate in good faith with
Spansion Agents hired by Spansion from time to time to the extent reasonably
required by Spansion and with AMD to the extent that AMD supplies similar or
complementary services to Spansion. Fujitsu will promptly notify Spansion if an
AMD or any Spansion Agent act or omission will cause, or has caused, a problem
or delay in providing the Services. Fujitsu will be excused from failure to meet
a Service Level or otherwise perform its obligations under this Agreement only
to the extent that a failure to meet such Service Level or otherwise perform its
obligations was caused by the interference of a Spansion Agent or AMD; provided
such interference was not at the direction of Fujitsu and provided that Fujitsu
continues to use reasonable efforts to perform despite such interference and
works with Spansion to resolve the problem and resume conformance with the
Service Levels and performance of Fujitsu’s obligations under this Agreement as
soon as practicable.

 

4.7 Fujitsu Reporting. On a semi-annual basis, Fujitsu shall provide a report to
Spansion, with a copy to the AMD Services Advisor, (a) identifying those at
Fujitsu principally responsible for providing Services in each Service area, (b)
identifying any significant problems or issues encountered in delivering the
Services for each of the Service areas, and (c) identifying

 

8



--------------------------------------------------------------------------------

any major changes in the amount of Services or Fees in the Service areas that
are expected or planned by Fujitsu for the upcoming two (2) quarters or year.
The Fujitsu Services Advisor will provide the Spansion Services Manager with
such other reports regarding the performance of the Services and the Fees as the
Spansion Services Manager shall reasonably require.

 

4.8 Spansion Benchmarking. Spansion may independently analyze Fujitsu’s
compliance with the Service Levels and provide Fujitsu feedback regarding
Fujitsu’s performance. In addition, if as part of that benchmarking, Spansion in
good faith determines that the pricing it is charged for the Services is not
within a reasonable range, Spansion may notify Fujitsu and the Parties will
consider whether changes are appropriate to the Services to enable the Parties
to enjoy better pricing. Any such benchmarking shall be subject to the
confidentiality restriction set forth in Section 11.

 

4.9 Use of Services. Spansion may not remarket or sell all or any portion of the
Services provided under this Agreement, or make all or any portion of the
Services available to any party other than Spansion or Spansion’s Affiliates,
without Fujitsu’s consent.

 

5. SERVICE LEVELS

 

5.1 Service Levels. Fujitsu shall perform the Services at a minimum in
conformance with the level of service and with at least the same degree of
accuracy, quality, completeness, timeliness, responsiveness and efficiency as
was provided to the Fujitsu Flash Memory Business prior to the Effective Date
(“Service Levels”).

 

5.2 Dispute Escalation Process.

 

(a) Initial Notice; Good Faith Discussion. If the Spansion Services Manager
determines that Fujitsu has failed to perform the Services in accordance with
the applicable Service Levels, the Spansion Services Manager may initiate
contact with the Fujitsu Services Advisor to discuss the deficiency, and if
necessary may submit a Change Proposal regarding a corrective action plan in
accordance with the Change Control Procedures. Upon such contact, the Spansion
Services Manager and Fujitsu Services Advisor will promptly consider the
corrective action plan in person or by telephone and will attempt in good faith
to agree to a mutually acceptable corrective action plan. The Spansion Services
Manager will invite the AMD Services Advisor to attend any such meetings. If the
Parties cannot agree upon a corrective action plan within a fifteen (15) day
business day period, the issue will be escalated in accordance with clause (b)
below.

 

(b) Management Escalation. If the issue is not resolved in accordance with
clause (a) above, the Spansion Services Manager will notify the Spansion chief
financial officer of the issue. If the Spansion chief financial officer
reasonably determines that the issue warrants further escalation, the Spansion
chief financial officer will then contact the person within Fujitsu in charge of
the provision of the Services at issue to discuss the issue in person or by
telephone and the Parties shall attempt in good faith to resolve the issue for a
period of ten (10) business days. If the issue is not resolved, as agreed by the
Parties, within such ten (10) business day period, the issue will be escalated
in accordance with clause (c) below.

 

9



--------------------------------------------------------------------------------

(c) Board Escalation. If the Spansion chief financial officer reasonably
determines that Fujitsu has failed to offer an acceptable remedy for the Service
failure, then the Spansion chief financial officer shall notify the Board of
Directors (a) indicating the nature and the basis of the issue, and (b) listing
the measures that Spansion proposes to take against Fujitsu in order to remedy
the Service failure. The Board of Directors shall consider the measures proposed
by the Spansion chief financial officer against Fujitsu and shall provide its
recommendation or approval for any measures Spansion shall take to remedy the
Service failure.

 

(d) Termination. In the event that the unremediated Service failure has a
material adverse impact on Spansion’s business or operations, and subject to
Board of Directors approval, Spansion may terminate the affected Service in
accordance with the provisions set forth in Section 14 (presuming the applicable
cure period has elapsed as set forth therein) and shall have the right to
contract with a third party to perform such Service.

 

(e) Right to Arbitrate. In the event that the Board of Directors approves
Spansion’s proposed measures, and Fujitsu believes that such measures are
inappropriate, Fujitsu shall have the right to institute dispute resolution
proceedings in accordance with Section 13.

 

6. SERVICE LOCATIONS AND SECURITY

 

6.1 Service Locations.

 

(a) The Services shall be provided to Spansion from the Spansion Service
Locations and the Fujitsu Service Locations established on the Effective Date or
subsequently changed in accordance with the terms hereof. In the event Fujitsu
desires to establish or move Services to a Spansion Service Location, such
action shall either be approved through the Change Control Procedures or be
approved in writing by the Spansion Services Manager.

 

(b) Except as provided in Section 8 and unless otherwise agreed by Spansion, any
incremental expenses incurred by Spansion or Fujitsu and any costs incurred in
connection with the performance or use of the Services, in each case as a result
of Fujitsu’s relocation to, or use of, any different Service Locations at
Fujitsu’s request, shall be paid by Fujitsu or reimbursed to Spansion by
Fujitsu. Any incremental expenses incurred by Spansion or Fujitsu as a result of
a relocation to, or use of, any different Service Locations at Spansion’s
request or direction shall be paid by Spansion or reimbursed to Fujitsu by
Spansion.

 

6.2 Spansion Resources and Facilities.

 

(a) For so long as Fujitsu requires the same for the performance of the
Services, subject to Spansion’s agreement (not to be unreasonably withheld),
Spansion shall provide to Fujitsu at no charge access to and the use of the
space in the Spansion Service Locations, together with personal computers,
workstations, terminals, printers, and other equipment utilized by Spansion,
office furnishings, telephone equipment, janitorial services, utilities and
other reasonable resources in connection with Fujitsu’s performance of the
Services. Use of Spansion Service Locations by Fujitsu does not constitute a
leasehold interest in favor of Fujitsu, and Fujitsu shall not have exclusive
access or control of the space provided to Fujitsu under this Agreement.

 

10



--------------------------------------------------------------------------------

(b) Fujitsu and Fujitsu Agents shall not commit or permit waste or damage to
such facilities, nor use such facilities for any unlawful purpose or act, and
shall comply with all of Spansion’s general and site-specific policies and
procedures generally applicable to the applicable Spansion Service Location (as
in effect from time to time and of which Spansion has provided notice to
Fujitsu), including procedures for the physical security of the Spansion Service
Locations.

 

(c) Fujitsu shall permit Spansion and Spansion Agents to enter into those
portions of the Spansion Service Locations occupied by Fujitsu’s staff at any
time to perform facilities-related services. Spansion shall ensure that Spansion
and Spansion Agents shall not interfere with Fujitsu’s performance of Services
while exercising access rights under this Agreement, and Fujitsu shall not be
liable under this Agreement for its non-performance or its failure to meet the
applicable Service Levels to the extent such non-performance or failure is
caused by interference by Spansion or Spansion Agents.

 

6.3 Conduct of Fujitsu Personnel. While at the Spansion Service Locations,
Fujitsu and Fujitsu Agents shall (a) comply with the requests, standard rules
and regulations of Spansion regarding safety and health, personal and
professional conduct (including adhering to general safety practices or
procedures) generally applicable to such Spansion Service Locations, as notified
to Fujitsu from time to time and (b) otherwise conduct themselves in a
businesslike manner. If Spansion notifies Fujitsu that a particular member of
the Fujitsu Personnel is not conducting himself or herself in accordance with
this Section, Fujitsu shall promptly (y) investigate the matter and take
appropriate action which may include (i) removing the applicable personnel from
the Fujitsu Personnel and providing Spansion with prompt notice of such removal
and (ii) replacing the applicable personnel with a similarly qualified
individual, or (z) take other appropriate disciplinary action to prevent a
recurrence. In the event of multiple violations of this Section 6.3 by a
particular member of the Fujitsu Personnel, Fujitsu shall promptly remove the
individual from the Fujitsu Personnel.

 

6.4 Safety and Security Procedures.

 

(a) Fujitsu agrees to comply with Spansion’s physical safety and security
procedures for all Services it provides at Spansion Service Locations.

 

(b) Fujitsu will promptly notify Spansion if any Spansion failure to maintain
and enforce (except for enforcement with respect to Fujitsu Personnel) physical
safety and security procedures at Spansion Service Locations will cause, or has
caused, a material problem or delay for Fujitsu in providing the Services.
Fujitsu will be excused from failure to meet a Service Level or otherwise
perform its obligations under this Agreement only to the extent that a failure
to meet such Service Level or otherwise perform its obligations was caused by
the Spansion failure to maintain and enforce (except for enforcement with
respect to Fujitsu Personnel) physical safety and security procedures at
Spansion Service Locations; provided that Fujitsu continues to use reasonable
efforts to perform despite such failure and works with Spansion to resolve the
failure and resume conformance with the Service Levels and performance of
Fujitsu’s obligations under this Agreement as soon as practicable.

 

11



--------------------------------------------------------------------------------

7. CONTINUED PROVISION OF SERVICES

 

7.1 Force Majeure. If and to the extent that a Party’s performance of any of its
obligations pursuant to this Agreement is prevented, hindered or delayed by
fire, flood, earthquake, elements of nature or acts of God, acts of war,
terrorism, riots, civil disorders, rebellions or revolutions, or any other
similar cause beyond the reasonable control of such Party (but specifically
excluding labor and union-related activities) (each, a “Force Majeure Event”),
and such non-performance, hindrance or delay could not have been prevented by
reasonable precautions, then the non-performing, hindered or delayed Party shall
be excused for such non-performance, hindrance or delay, as applicable, of those
obligations affected by the Force Majeure Event for as long as such Force
Majeure Event continues and such Party continues to use reasonable efforts to
recommence performance whenever and to whatever extent possible without delay,
including through the use of alternate sources, workaround plans or other means.
The Party whose performance is prevented, hindered or delayed by a Force Majeure
Event shall immediately notify the other Party of the occurrence of the Force
Majeure Event and describe in reasonable detail the nature of the Force Majeure
Event. If a Service cannot be resumed as a result of a Force Majeure Event for a
period of time sufficient to materially hinder Spansion’s ability to continue to
operate, but in no event less than thirty (30) days, Spansion may obtain such
needed Services from a third party; provided however, that if Fujitsu is
thereafter able to resume providing such Service, Spansion will again retain
Fujitsu to provide such Service in accordance with this Agreement.

 

8. PAYMENTS AND INVOICING

 

8.1 Fees. In consideration of Fujitsu providing the Services, Spansion shall pay
to Fujitsu the fees set forth in the Statements of Work, as such fees may be
adjusted pursuant to the terms of this Agreement (the “Fees”). The Fees include
Fujitsu’s reasonable, good faith estimates of pass through expenses for third
party Software costs and other third party services (such portion of the Fees
referred to herein as the “Pass-Through Expenses”). Pass-Through Expenses shall
be billed at direct cost, without any mark-up. The Fees are subject to change
annually in accordance with the Annual Budget Process, as well as in accordance
with the Change Control Procedures and the quarterly budget reconciliation
process described in Section 8.8. In the event through the Change Control
Procedures or otherwise in accordance with this Agreement additional
Pass-Through Expenses will be incurred, Fujitsu will separately identify such
additional Pass-Through Expenses in the applicable Statement of Work.

 

8.2 Special Project Fees. Subject to the Change Control Procedures, Spansion
shall pay Fujitsu any Special Project Fees agreed upon by the Parties in
writing. As of the Amendment Date, there are no approved Special Projects Fees.

 

8.3 Invoicing. After the beginning of each fiscal month of the Term, Fujitsu
shall invoice Spansion for (i) all Fees payable for Services performed during
the previous fiscal month and all Pass-Through Expenses paid during the previous
fiscal month, and (ii) all Special Project Fees, if any, payable for services
performed during the previous fiscal month, including in the case of clause (ii)
any Reimbursable Expenses incurred by Fujitsu in performing a Special Project
and reimbursable pursuant to Section 8.9.

 

12



--------------------------------------------------------------------------------

8.4 Time of Payment. Fujitsu’s invoices shall be due and payable within
forty-five (45) days after the end of the fiscal month in which the Services or,
if applicable, agreed upon Special Project services, were provided or the costs
incurred. Any other sum due Fujitsu pursuant to this Agreement shall be due and
payable within forty-five (45) days after receipt by Spansion of an invoice from
Fujitsu. All payments will be made via wire transfer or other
mutually-acceptable means.

 

8.5 Fee Dispute. Within thirty (30) days after Spansion’s receipt of each
invoice, Spansion shall give notice to Fujitsu of any amount shown in such
invoice that Spansion disputes in good faith, which notice shall include a
reasonably detailed explanation of the disputed amount and the grounds for the
dispute.

 

8.6 Cost Allocation. Fujitsu will calculate Fees and costs charged to Spansion
using a cost allocation methodology that accurately and fairly reflects
Fujitsu’s reasonable, good faith forecasts of its actual costs associated with
providing the Services and with a reasonable allocation to Spansion based on the
provision of Services to Spansion and the costs therefor as a proportion of
total services and costs Fujitsu provides for itself, for Spansion and for any
other division or Affiliate of Fujitsu. Fujitsu agrees that the target of the
Fees and costs charged to Spansion will be Fujitsu’s actual costs in performing
the Services. Fujitsu shall set the Fees each year as part of the Annual Budget
Process at such reasonable, good faith projection of actual costs (and any
overhead costs allocated according to the principle set forth in the first
sentence of this Section) plus five percent (5%) of Fujitsu’s costs, excluding
Pass-Through Expenses. Spansion acknowledges, however, that due to events that
occur in between the quarterly reconciliations described in Section 8.8, the
Fees may not accurately reflect Fujitsu’s actual costs. In such event and to
such extent, Fujitsu will not be deemed in breach of its obligation to charge
Fees based on its reasonable, good faith estimates of actual costs, provided
Fujitsu uses diligent and good faith efforts to establish its actual costs as
the basis for reconciling Fees under Section 8.8 and developing future budgets
pursuant to the Annual Budget Process. The Fees will be analyzed and updated
pursuant to Section 8.8 and the Annual Budget Process.

 

8.7 Annual Budget Process. Each year, in accordance with Spansion’s normal
budget process, Fujitsu shall meet with Spansion and assist Spansion as
requested in developing an overall general administrative services budget,
including expenditures that are to be paid directly by Spansion to third
parties. Each such annual meeting will also address changes to the Services and
the applicable Fees for the succeeding fiscal year and the Parties will agree in
writing upon the Services, Service Levels (as applicable) and Fees for the
succeeding year. The AMD Services Advisor may advise Spansion regarding all such
matters in the AMD Services Advisor’s reasonable judgment.

 

8.8 Price Protection; Quarterly Budget Reconciliation. In addition to
adjustments that may be discussed pursuant to the Annual Budget Process, the
Fees shall be adjusted on a prospective basis by mutual written agreement on a
quarterly basis (excluding the quarter when the Annual Budget Process will take
the place of the quarterly reconciliation process) if a major event has occurred
during the quarter that will substantially increase or decrease the actual costs
of the Services in the future versus the then-current mutually-agreed budget
(e.g., Fujitsu realizes substantial cost savings as the result of an outsourcing
transaction). As part of this quarterly reconciliation process, adjustments to
budgeted Fees (including Pass-Through Expenses),

 

13



--------------------------------------------------------------------------------

whether resulting in an increase or decrease in Fees (including Pass-Through
Expenses), will be mutually agreed upon by Fujitsu and Spansion and will apply
prospectively only.

 

8.9 Expenses. Spansion shall pay or reimburse Fujitsu for its Reimbursable
Expenses incurred in connection with its performance of Special Projects as may
be agreed on a project by project basis. Except as provided in the previous
sentence or as otherwise agreed through the Change Control Procedures, Fujitsu
shall not charge Spansion for any expenses or costs incurred by Fujitsu in
providing Special Project services.

 

8.10 Proration. All periodic Fees under this Agreement are to be computed on a
fiscal month basis and shall be prorated on a per diem basis for any partial
fiscal month.

 

8.11 Audits. In the event Spansion in good faith believes there is a material
difference between actual costs incurred by Fujitsu and the Fees, Spansion shall
be entitled to appoint an auditor reasonably acceptable to Fujitsu to audit the
cost allocation methodologies used by Fujitsu to calculate the Fees, the
allocation of Fees and Pass-Through Expenses, and to otherwise verify the
accuracy of the Fees and expenses that Fujitsu charges Spansion for provision of
Services under this Agreement. Spansion may conduct one such audit annually upon
reasonable advance written notice to Fujitsu delivered through the Fujitsu
Services Advisor. Fujitsu agrees to provide such auditor with access to all
data, records, reports, resources, facilities and personnel necessary to enable
the auditor to conduct appropriate audits of the Fees charged to Spansion. The
auditor shall promptly report any discrepancies in writing to Spansion, with a
copy to the Fujitsu Services Advisor and the AMD Services Advisor. Any copies
provided the AMD Services Advisor shall only include the results of the
auditor’s analysis and shall be deemed Confidential Information of Spansion. Any
discrepancy discovered shall be promptly rectified as part of the next quarter’s
budget reconciliation process, whether such discrepancy resulted in an
overpayment or underpayment of Fees. All such audits shall be at Spansion’s
expense. Fujitsu agrees to retain all pertinent records to justify its
allocation of Fees and costs to Spansion for a period of two (2) years after
provision of the applicable Service. In addition, in the event Fujitsu conducts
an audit (either by itself or through an independent auditor) of a third party
providing any Services (or any part thereof), Fujitsu shall make all such audit
results available to Spansion promptly upon Fujitsu’s receipt thereof (and shall
pass on to Spansion any adjustment pursuant to the budget reconciliation
process).

 

9. TAXES

 

9.1 General. Except as specifically set forth in this Section 9, the Fees paid
to Fujitsu are exclusive of any applicable sales, use, gross receipts, excise,
value-added, personal property, services or other Taxes (other than withholding
taxes) (“Transaction Taxes”) attributable to periods on or after the Effective
Date. In the event that Spansion is prohibited by law from making any payment of
Fees unless withholding taxes are deducted or withheld therefrom, then Spansion
shall deduct such amounts as are necessary and pay the net amount to Fujitsu
after such deduction or withholding. Spansion shall promptly furnish Fujitsu
with a copy of an official tax receipt or other appropriate evidence of any
withholding taxes imposed on payments made under this Agreement. As part of this
Agreement, Spansion shall issue Fujitsu such valid tax exemption certificate(s)
for the various state and local taxing authorities as Spansion may legally issue
and Fujitsu may legally and reasonably request to cover Transaction

 

14



--------------------------------------------------------------------------------

Taxes legally imposed upon the transactions arising out of this Agreement. In
the event that a Transaction Tax is assessed against Fujitsu on the provision of
the Services by Fujitsu to Spansion or on the Fees, however levied or assessed,
Spansion shall reimburse Fujitsu for or provide acceptable proof that Spansion
has paid said amounts directly to the appropriate taxing authority. Spansion
shall accrue and pay the appropriate amount of Taxes due to any state or local
taxing authority for Transaction Taxes . Spansion will be responsible for the
proper reporting of Transaction Taxes to the taxing authorities, and any charges
associated with such filings, including but not limited to, interest or
penalties due to the taxing authorities. Fujitsu and Spansion agree to mutually
cooperate in a reasonable manner for the purpose of minimizing all Transaction
Taxes that are to be paid directly or indirectly by Spansion. Fujitsu grants
Spansion the right to pursue a separate action against any governmental unit
which asserts Transaction Taxes and Fujitsu agrees to cooperate in a reasonable
manner with Spansion if such action is taken.

 

9.2 Confidentiality; Disclosure to Taxing Authorities. Notwithstanding anything
to the contrary in this Agreement or in any other written or oral understanding
or agreement to which the Parties hereto are parties or by which they are bound,
each Party shall be permitted to disclose the tax treatment and tax structure of
the transactions contemplated hereby (and any related transactions or
arrangements). This permission to disclose includes the ability of each Party to
consult, without limitation of any kind, any tax advisor regarding the tax
treatment or tax structure of the transactions contemplated hereby (and any
related transactions or arrangements). This provision is intended to comply with
Section 1.6011-4(b)(3)(ii)(B) of the Treasury Regulations and shall be
interpreted consistently therewith. Each Party acknowledges that this written
authorization does not constitute a waiver by any Party of any privilege held by
such Party pursuant to the attorney-client privilege or the confidentiality
privilege of Code Section 7525(a).

 

9.3 Other Taxes. Spansion and Fujitsu shall each bear sole responsibility for
franchise and privilege taxes on its business, taxes based on its net income,
and employment taxes with respect to its employees.

 

9.4 New Equipment. Spansion shall bear sole responsibility for all sales, use,
gross receipts, excise, value-added or personal property taxes attributable to
new equipment and any third party maintenance thereon procured by Fujitsu on
behalf of Spansion, with the consent of Spansion pursuant to the Change Control
Procedures in connection with Fujitsu’s performance of Services under this
Agreement (provided Spansion obtains unencumbered title to such equipment).

 

9.5 Cooperation. Spansion and Fujitsu shall cooperate to segregate the Fees into
the following separate payment categories: (a) those for taxable Services; and
(b) those for nontaxable Services.

 

9.6 Invoices. For any Taxes that Fujitsu is entitled to collect from Spansion
hereunder for remittance to the applicable Governmental Authority, Fujitsu shall
separately state the amount of such Taxes on its invoice. If Fujitsu fails to
timely comply with the foregoing obligation, Fujitsu shall be responsible for
any resulting noncompliance with Law.

 

15



--------------------------------------------------------------------------------

10. PROPRIETARY RIGHTS.

 

10.1 In General. In connection with this Agreement, all intellectual property
developed by Fujitsu in performing the Services will be owned by Fujitsu.

 

10.2 Other Software. The license of Other Software will be agreed upon by the
Parties pursuant to the Change Control Procedures, as a Special Project, or as
part of the Annual Budget Process. At such time, the Parties will agree whether
the Other Software will be licensed by Fujitsu and sublicensed to Spansion, or
whether Spansion will obtain the license to the Other Software directly with
sufficient rights for Fujitsu to use the Other Software on Spansion’s behalf. If
licensed by Fujitsu, Spansion will bear any associated license and maintenance
fees as either a Pass-Through Expense or as part of the Fujitsu internal Fees,
except to the extent already included as a Fujitsu internal Fee or Pass-Through
Expense, in which case Fujitsu shall itself bear such expense and not charge
Spansion therefor. In the event Spansion must pay license fees for Other
Software directly, and such fees are included in the Fujitsu internal Fees or
Pass-Through Expenses, Fujitsu shall reimburse Spansion for such amount, due
within ninety (90) days of Spansion’s notification to Fujitsu thereof. The
foregoing shall not apply to Software licensed to Spansion under a Statement of
Work attached hereto as of the Amendment Date.

 

11. CONFIDENTIALITY

 

11.1 Obligations. The Parties acknowledge and agree that all proprietary or
nonpublic information disclosed by one Party (the “Disclosing Party”) to the
other Party (the “Receiving Party”) in connection with this Agreement, directly
or indirectly, which information is (a) marked as “proprietary” or
“confidential” or, if disclosed orally, is designated as confidential or
proprietary at the time of disclosure and reduced in writing or other tangible
(including electronic) form that includes a prominent confidentiality notice and
delivered to the Receiving Party within thirty (30) days of disclosure, or (b)
provided under circumstances reasonably indicating that it constitutes
confidential and proprietary information, constitutes the confidential and
proprietary information of the Disclosing Party (“Confidential Information”).
The Receiving Party may disclose Confidential Information only to those
employees who have a need to know such Confidential Information and who are
bound to retain the confidentiality thereof under provisions (including
provisions relating to nonuse and nondisclosure) no less restrictive than those
required by the Receiving Party for its own confidential information. The
Receiving Party shall, and shall cause its employees to, retain in confidence
and not disclose to any third party (including any of its sub-contractors) any
Confidential Information without the Disclosing Party’s express prior written
consent, and the Receiving Party shall not use such Confidential Information
except to exercise the rights and perform its obligations under this Agreement.
Without limiting the foregoing, the Receiving Party shall use at least the same
procedures and degree of care which it uses to protect its own confidential
information of like importance, and in no event less than reasonable care. The
Receiving Party shall be fully responsible for compliance by its employees with
the foregoing, and any act or omission of an employee of the Receiving Party
shall constitute an act or omission of the Receiving Party. The confidentiality
obligations set forth in this Section 11.1 shall apply and continue, with regard
to all Confidential Information disclosed hereunder, during the Term and for a
period of ten (10) years from the date of termination of this Agreement.

 

16



--------------------------------------------------------------------------------

11.2 Exceptions. Notwithstanding the foregoing, Confidential Information will
not include information that: (a) was already known by the Receiving Party,
other than under an obligation of confidentiality to the Disclosing Party or any
third party, at the time of disclosure hereunder, as evidenced by the Receiving
Party’s tangible (including written or electronic) records in existence at such
time; (b) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party hereunder; (c)
became generally available to the public or otherwise part of the public domain
after its disclosure other than through any act or omission of the Receiving
Party in breach of this Agreement; (d) was subsequently lawfully disclosed to
the Receiving Party by an Entity or person other than the Disclosing Party not
subject to any duty of confidentiality with respect thereto; or (e) was
developed by the Receiving Party without reference to any Confidential
Information disclosed by the Disclosing Party, as evidenced by the Receiving
Party’s tangible (including written or electronic) records in existence at such
time.

 

11.3 Confidentiality of Agreement; Publicity. Each Party agrees that the terms
and conditions of this Agreement shall be treated as Confidential Information
and that no reference shall be made thereto without the prior written consent of
the other Party (which consent shall not be unreasonably withheld) except (a) as
required by Law, provided that in the case of any filing with a Governmental
Authority that would result in public disclosure of the terms hereof, the
Parties shall mutually cooperate to limit the scope of public disclosure to the
greatest extent possible, (b) to its accountants, banks, financing sources,
lawyers and other professional advisors, provided that such parties undertake in
writing (or are otherwise bound by rules of professional conduct) to keep such
information strictly confidential, (c) in connection with the enforcement of
this Agreement, or (d) pursuant to agreed joint press releases prepared in good
faith. The Parties will consult with each other, in advance, with regard to the
terms of all proposed press releases, public announcements and other public
statements with respect to the transactions contemplated hereby.

 

12. REPRESENTATIONS AND WARRANTIES.

 

12.1 Services. Fujitsu represents and warrants that it will perform the Services
in a workmanlike and reasonable manner.

 

12.2 DISCLAIMER. EXCEPT AS SPECIFIED IN THIS SECTION 12, NEITHER SPANSION NOR
FUJITSU MAKES ANY OTHER WARRANTIES WITH RESPECT TO THE SERVICES AND EACH
EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A SPECIFIC PURPOSE.

 

13. DISPUTE RESOLUTION.

 

13.1 The Parties hereby agree that claims, disputes or controversies of whatever
nature, arising out of, in connection with, or in relation to the
interpretation, performance or breach of this Agreement shall be resolved first
in accordance with any dispute escalation procedures set forth in Section 5.2
above, and, to the extent not resolved after such procedures, in accordance with
the dispute resolution procedure set forth in Schedule A attached hereto.

 

17



--------------------------------------------------------------------------------

14. TERMINATION

 

14.1 Individual Services. Upon the approval of the Board of Directors, Spansion
shall have the right to terminate all or a part of any individual Service at any
time and for any reason upon at least six (6) months’ advance notice.

 

14.2 Individual Service Termination for Cause. If Fujitsu has failed to comply
with the applicable Service Levels for a particular Service and has failed to
rectify its performance failure pursuant to the procedures set forth in Section
5 above, then subject Spansion’s compliance with Section 5.2, Spansion may
terminate Fujitsu’s provision of all or part of such Service after sixty (60)
days have elapsed since initial notification of the failure and either perform
such Service itself or obtain the services of a third party. The Fees will be
adjusted accordingly.

 

14.3 Termination for Cause.

 

(a) If Fujitsu defaults in the performance of any of its material obligations
under this Agreement, and does not cure such default within ninety (90) days
after receipt of a notice of default from Spansion, then Spansion may, without
limiting Spansion’s other rights or remedies under this Agreement, by giving
notice to Fujitsu, terminate this Agreement, in whole or in affected part, as of
the termination date specified in the notice.

 

(b) If Spansion fails to make payments due to Fujitsu under this Agreement and
does not cure such default within ninety (90) days after receipt of a notice of
default from Fujitsu, then Fujitsu may, by giving notice to Spansion, terminate
this Agreement in its entirety as of the termination date specified in the
notice of default.

 

14.4 Termination Assistance Services. Fujitsu shall, upon Spansion’s request
during the Termination Assistance Period, provide the Termination Assistance
Services for the Fees attributable to the Services received by Spansion pursuant
to a termination plan to be agreed upon by the Parties. After the expiration of
the Termination Assistance Period, (a) Fujitsu shall provide consulting services
to Spansion regarding the Services on an “as requested” basis at rates to be
agreed upon by the Parties and (b) each Party shall deliver to the other Party
any remaining reports, documentation and materials still in its possession and
owned by the other Party, other than reports, documentation and materials
licensed to the Party possessing the same after the expiration or termination of
this Agreement in accordance with the terms of this Agreement.

 

14.5 Survival. Sections 8, 9, 10, 11, 12.2, 13, 14, 15 and 16 shall survive any
termination or expiration of this Agreement.

 

15. DAMAGES

 

15.1 Consequential Damages. Except for breaches of confidentiality obligations,
in no event will either Spansion or Fujitsu be liable for, nor shall the measure
of damages include, any damages for lost profits, lost income or lost revenue,
or for any indirect, incidental, special, or consequential damages, arising out
of or relating to its performance or failure to perform under this Agreement,
whether based on an action or claim in contract, equity, negligence or
otherwise, and even if advised of the possibility of such damages.

 

18



--------------------------------------------------------------------------------

15.2 Direct Damages. Each of the Parties shall be liable to the other for any
direct damages arising out of or relating to its performance or failure to
perform under this Agreement; provided, however, that the liability of Spansion
and Fujitsu, whether based on an action or claim in contract, equity,
negligence, tort or otherwise, for all events, acts or omissions shall not
exceed, in the aggregate, an amount equal to the amounts paid under this
Agreement during the twelve (12) months preceding the claim.

 

15.3 Basis of the Bargain. Each Party acknowledges that the foregoing
limitations are an essential element of the Agreement between the Parties and
that in the absence of such limitations the pricing and other terms set forth in
this Agreement would be substantially different.

 

16. MISCELLANEOUS PROVISIONS.

 

16.1 Relationship of the Parties. In the exercise of their respective rights,
and the performance of their respective obligations hereunder, the Parties are,
and will remain independent contractors. Nothing in this Agreement will be
construed to constitute the Parties as partners, or principal and agent for any
purpose whatsoever. Neither Party will bind, or attempt to bind, the other Party
hereto to any contract or other obligation, and neither Party will represent to
any third party that it is authorized to act on behalf of the other Party to
this Agreement.

 

16.2 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, United States of America,
as applied to agreements among California residents entered into and wholly to
be performed within the State of California (without reference to any choice or
conflicts of laws rules or principles that would require the application of the
laws of any other jurisdiction and without regard to the United Nations
Convention on Contracts for the International Sale of Goods).

 

16.3 Language. This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement shall be in the English language.

 

16.4 Successors and Assigns. Except as expressly provided herein, the rights and
obligations hereunder may not be assigned or delegated by any Party without the
prior written consent of the other Party. Any purported assignment, sale,
transfer, delegation or other disposition of such rights or obligations by a
Party, except as permitted herein, shall be null and void. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the Parties and their respective successors and permitted assigns.

 

16.5 Entire Agreement; Amendment. This Agreement (including the Exhibits hereto)
constitutes the full and entire understanding and agreement between the Parties
with regard to the subject matter hereof, and supercede any prior
communications, representations, understandings and agreements, either oral or
written, between the Parties with respect to such subject matter. Except as
expressly provided otherwise herein, this Agreement may not be altered except by
a written instrument signed by authorized legal representatives of both Parties.
Any waiver of the provisions of this Agreement or of a Party’s rights or
remedies under this

 

19



--------------------------------------------------------------------------------

Agreement must be in writing to be effective. Failure, neglect or delay by a
Party to enforce the provisions of this Agreement or its rights or remedies at
any time will not be construed and will not be deemed to be a waiver of such
Party’s rights under this Agreement and will not in any way affect the validity
of the whole or any part of this Agreement or prejudice such Party’s right to
take subsequent action. No single or partial exercise of any right, power or
privilege granted under this Agreement shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided in this Agreement are cumulative and are not
exclusive of any rights or remedies provided by law.

 

16.6 Notices and Other Communications. All notices required or permitted under
this Agreement shall reference this Agreement and will be deemed given: (a) when
delivered personally; (b) when sent by confirmed facsimile; (c) five (5)
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) three (3) business days after deposit
with an internationally recognized commercial overnight carrier specifying
next-day delivery, with written verification of receipt. All such notices,
requests, demands and other communications shall be addressed as follows:

 

If to Spansion:

 

Spansion Inc.

915 DeGuigne Drive

P.O. Box 3453

Sunnyvale, California 94088

Attention: General Counsel

Telephone: (408) 962-2500

Facsimile: (408) 774-7443

 

If to Fujitsu:

 

Fujitsu Limited

Electronic Devices Group

          Fuchigami 50 Akiruno-shi

Tokyo 197-0833

          Japan

          Attn: Executive Vice President, Business Planning and Promotion Group

 

          Telephone: +81-42-532-2154

          Facsimile: +81-42-532-2550

 

or to such other address or facsimile number as a Party may have specified to
the other Parties in writing delivered in accordance with this Section 16.6.

 

16.7 Expenses. Except as otherwise expressly set forth in this Agreement, each
Party will bear its own costs and expenses, including fees and expenses of legal
counsel and other representatives used or hired in connection with the
transactions described in this Agreement.

 

20



--------------------------------------------------------------------------------

16.8 Severability. If any provision in this Agreement will be found or be held
to be invalid or unenforceable, then the meaning of said provision will be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it will be severed
from the remainder of this Agreement which will remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by any Party. In such event, the Parties will negotiate, in good faith,
a substitute, valid and enforceable provision or agreement which most nearly
effects the Parties’ intent in entering into this Agreement.

 

16.9 No Third Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of each Party and their respective
successors and permitted assigns, and the Parties do not intend to confer third
party beneficiary rights upon any other Entity or person. Notwithstanding the
foregoing, AMD shall be deemed a third party beneficiary to the rights of the
AMD Services Advisor herein and to AMD’s rights under Sections 3.5, 3.6 and
3.7(b), and AMD shall have the right to directly enforce such rights against the
Parties for so long as those rights exist.

 

16.10 Construction. This Agreement shall be deemed to have been drafted by all
Parties and, in the event of a dispute, no Party hereto shall be entitled to
claim that any provision should be construed against any other Party by reason
of the fact that it was drafted by one particular Party.

 

16.11 Execution. This Agreement may be executed in counterparts, each of which
so executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Agreement by such
Party.

 

16.12 Cumulative Remedies. All remedies provided for in this Agreement shall be
cumulative and in addition to and not in lieu of any other remedies available to
any Party at law, in equity or otherwise.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Spansion and Fujitsu has caused this Agreement to be
signed and delivered by its duly authorized representative.

 

Spansion Inc.

By:

  /s/ Bertrand F. Cambou

Name:

  Bertrand F. Cambou

Title:

  President and Chief Executive Officer Fujitsu Limited

By:

 

/s/ Toshihiko Ono

Name:

 

Toshihiko Ono

Title:

 

Corporate Executive Vice President



--------------------------------------------------------------------------------

 

EXHIBIT 1

 

DEFINITIONS

 

“Affiliate” of a person or Entity means any other person or Entity which,
directly or indirectly, controls, is controlled by, or is under common control
with, such person or Entity. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as used
with respect to any person or Entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or Entity, whether through the ownership of voting
securities, by contract or otherwise. A person or Entity shall be deemed an
Affiliate of another person or Entity only so long as such control relationship
exists. Notwithstanding the foregoing, neither Spansion or any of its directly
or indirectly majority owned subsidiaries (whether organized as corporations,
limited liability companies or other legal entity) shall be deemed to be an
Affiliate of Fujitsu, except to the extent expressly provided in this Agreement.

 

“Aggregate Ownership Interest” has the meaning set forth in Spansion’s
Certificate of Incorporation.

 

“AMD” means Advanced Micro Devices, Inc.

 

“Change(s)” means any change to the Services that would materially alter the
service content, scope, or performance standards of the Services, or materially
alter the cost to Spansion of the Services. Examples of changes would include
replacing a significant vendor, but not day to day operational issues normally
handled by staff in the routine performance of their duties.

 

“Effective Date” means June 30, 2003.

 

“Entity” means a corporation, partnership, limited liability company, or other
enterprise, association, organization, or entity.

 

“Fees” has the meaning set forth in Section 8.1.

 

“Fujitsu Agents” means the agents, subcontractors, and representatives of
Fujitsu, including Fujitsu Affiliates.

 

“Fujitsu Flash Memory Business” means the research and development, manufacture,
marketing, distribution, promotion and sale of Stand-Alone NVM Products
(excluding (i) Ferro-electric non-volatile memory technology and products and
(ii) distribution and sales-related activities) by Fujitsu and its Affiliates.

 

“Fujitsu Personnel” means the personnel of Fujitsu and Fujitsu Agents who
provide the Services.

 

“Fujitsu Service Location(s)” means any service location owned, leased, or
operated by Fujitsu, or used by Fujitsu with the consent of a third party other
than Spansion, from which Fujitsu provides Services.

 

i



--------------------------------------------------------------------------------

“Governmental Approvals” means all licenses, consents, permits, approvals and
authorizations of any Governmental Authority, or any notice to any Governmental
Authority, the granting of which is required by Law, for the consummation of the
transactions contemplated by this Agreement.

 

“Governmental Authority” means any Federal, state, municipal, local,
territorial, or other governmental department, regulatory authority, judicial or
administrative body, whether domestic, foreign or international.

 

“Law” means any declaration, decree, directive, legislative enactment, order,
ordinance, regulation, rule or other binding restriction of or by any
Governmental Authority.

 

“Licensed Parent Software” has the meaning given to it in the [Amended and
Restated] Intellectual Property Contribution and Ancillary Matters Agreement
among the Parties, AMD and AMD Investments, Inc. [of even date herewith].

 

“NVM” means a non-volatile memory device wherein information stored in a memory
cell is maintained without power consumption and the write time (including erase
time if there is an erase operation prior to a write operation) exceeds the read
time, allowing the device to function primarily as a reading device.

 

“Other Software” means all Software, other than Fujitsu Licensed Parent
Software, which is used by Fujitsu in the provision of the Services, or Software
used by Spansion in the receipt of the Services.

 

“Pass-Through Expenses” has the meaning set forth in Section 8.1.

 

“Reimbursable Expenses” means reasonable out-of-pocket travel and travel-related
expenses reasonably agreed to by Spansion and to the extent such expenses are
reimbursable under Spansion’s reimbursement policy.

 

“Related Documentation” means, with respect to Software, all materials,
documentation, specifications, technical manuals, user manuals, flow diagrams,
file descriptions and other written information that describe the function and
use of such Software, as applicable.

 

“Service Location(s)” means any Spansion Service Location or Fujitsu Service
Location, or both, as applicable.

 

“Services” has the meaning set forth in Section 4.1.

 

“Software” means the executable code and, if applicable and supplied by Fujitsu,
source code, versions of any applications programs, operating system software,
computer software languages, utilities, other computer programs and Related
Documentation, in whatever form or media, including the tangible media upon
which such applications programs, operating system software, computer software
languages, utilities, other computer programs and Related Documentation are
recorded or printed, together with all corrections, improvements, updates and
releases thereof.

 

ii



--------------------------------------------------------------------------------

“Spansion Agents” means the agents, employees, contractors, and representatives
of Spansion, other than Fujitsu and Fujitsu Agents.

 

“Spansion Service Location(s)” means any service location owned, leased, or
operated by Spansion, or used by Spansion with the consent of a third party
other than Fujitsu, from which Fujitsu provides Services (but excluding Fujitsu
Service Location(s)).

 

“Special Project” means any service that is outside the scope of the Services.

 

“Special Project Fees” means the fees for a Special Project agreed upon by the
Parties.

 

“Stand-Alone NVM Product” means a semiconductor product (including a single chip
or a multiple chip or system product) containing NVM dedicated to data storage
wherein all circuitry (including logic circuitry) contained therein is solely to
accept, store, retrieve or access information or instructions and cannot
manipulate such information or execute instructions.

 

“Tax” or “Taxes” means all taxes, levies, imposts and fees imposed by any
Governmental Authority (domestic or foreign) of any nature including but not
limited to federal, state, local or foreign net income tax, alternative or
add-on minimum tax, profits or excess profits tax, franchise tax, gross income,
adjusted gross income or gross receipts tax, employment related tax (including
employee withholding or employer payroll tax, FICA or FUTA), real or personal
property tax or ad valorem tax, sales or use tax, excise tax, stamp tax or duty,
any withholding or back up withholding tax, value added tax, severance tax,
prohibited transaction tax, premiums tax, occupation tax, together with any
interest or any penalty, addition to tax or additional amount imposed by any
Governmental Authority (domestic or foreign) responsible for the imposition of
any such tax.

 

“Term” means the Initial Term and the Extension Periods (if any).

 

“Termination Assistance Period” means a period of time designated by Spansion,
commencing on the earlier of (i) the date six (6) months prior to the expiration
of the Term or such earlier date as Spansion may request and (ii) the date of
notice by either Party that there will be a termination of this Agreement and,
in the case of each of clause (i) and (ii), continuing for up to twelve (12)
months after the effective date of expiration or termination of this Agreement;
in the case of each of clause (i) and (ii), during which Fujitsu shall provide
the Termination Assistance Services in accordance with Section 14.

 

“Termination Assistance Services” means (a) the Services being performed (and
required under this Agreement to be performed) by Fujitsu as of the date of
expiration or termination of this Agreement, to the extent Spansion requests
such Services during the applicable Termination Assistance Period; (b) Fujitsu’s
cooperation with Spansion, or another service provider designated by Spansion in
the transfer of the Services (or portion thereof, as applicable) to Spansion or
such other service provider in order to facilitate the smooth and orderly
transition of the Services (or portion thereof, as applicable) to Spansion or
such other service provider; (c) Fujitsu developing, with the cooperation of
Spansion, and subject to the approval of Spansion, a plan for the smooth and
orderly transition of the performance of the Services (or portion thereof, as
applicable) from Fujitsu to Spansion or to a third party designated by Spansion;
(d) Fujitsu providing reasonable training for personnel of Spansion or
Spansion’s designee in the performance of the Services then being transitioned
to Spansion; and (e) Fujitsu performing the other services, functions, and
responsibilities described in Section 14.

 

iii